                Case 1:17-cr-00610-LGS Document 612 Filed 12/16/20 Page 1 of 2


                                     Richard H. Rosenberg
                                              Attorney at Law


     217 Broadway                                                                          Tel: 212-586-3838
          Suite 707                                                                        Fax: 212-962-5037
New York, New York 10007                                                                richrosenberg@insn.com




                                                                   December 11, 2020

                                       Application Granted. Defendant Kareem Davis' sentencing is adjourned
     Hon. Lorna G. Schofield           from January 28, 2021, to April 29, 2021 at 11:00 a.m. The Clerk of the
     United States District Judge      Court is directed to terminate the letter motion at docket number 609.
     United States District Court
     Southern District of New York Dated: December 16, 2020
     40 Foley Square               New York, New York
     New York, NY 10007


                                    Re: United States v. Kareem Davis
                                        17-CR-610 (LGS)


     Dear Judge Schofield:

             On behalf of Kareem Davis, and with the Government’s consent, I write to respectfully
     ask that the Court adjourn the sentencing date currently set for January 28, 2021.

             In our previous request to the Court on September 17, 2020, we asked the Court to set a
     January 2021 sentencing date with the hope that it would, by that time, be possible to appear in
     person before Your Honor and for Mr. Davis to have his family present at sentencing. Mr. Davis
     faces a life sentence. Due to lockdown conditions and suspension of visitation at MCC, where he
     is currently detained, Mr. Davis has not been able to see his family since March 2020. An in-
     person proceeding would give him the chance to see them once before being designated (we
     anticipate) to a penitentiary facility outside of New York State.

             We understand that the Courthouse is closed for in-person criminal proceedings until
     January 15 but anticipate that the closure may be extended given the rising rates of infection in
     the District. In light of the current coronavirus pandemic surge, counsel has concerns about
     appearing in person both personally1 and for Mr. Davis’ family. By a date in the early spring,
     given the hopeful vaccine prognosis, it may become feasible for all parties to once again appear
     safely at in-person proceedings. Accordingly, we respectfully ask the Court to adjourn the
     January sentencing date and set this case down for a sentencing hearing in the spring of 2021.


     1
         Lead counsel is seventy-five years of age with underlying COVID-19 high-risk health issues.
       Case 1:17-cr-00610-LGS Document 612 Filed 12/16/20 Page 2 of 2




      I thank the Court for its continued consideration and courtesies to counsel.

                                                   Respectfully,
                                                   ____/s/______
                                                   Richard H. Rosenberg, Esq.

Cc:   All parties (by ECF)
      Kareem Davis (by US mail)
